DETAILED ACTION
Applicant’s arguments filed 11/18/2021 with respect to new claims 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previous claims 21-24 and 32-36 have been cancelled by the Applicant, therefore their rejections have been withdrawn.  New claims 37-39 have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 38 and 39, it is unclear what is meant by the limitation “facilitating energy supply to external circuit.”  It is unclear by the wording of the claim if this means facilitating energy supply to “an” external circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cailley et al. (US 3,761,314, hereinafter Cailley).
Regarding claim 37, Cailley discloses a first electrode extension comprised within a wound end plate of a cylindrical battery (Fig. 1, 4, abstract, 3:6-51, 4:49-72 wherein the central extension tab “5” is considered to be the first electrode extension and cover plate “12” is considered to be the “end plate” , said first electrode extension shingle overlapping by its front face, two faces as one face each of two other extensions of said electrode within the said compactly wound end plate (Fig. 1, 4, 3:6-51, 4:49-72 central electrode extension tab 5 shingle overlaps at least two of the other extensions 5 (at two faces) to the right of the central extension), and said first electrode extension further shingle overlapping by its back face, two faces as one face each of two further electrode extensions of said electrode within the said end plate  (Fig. 1, 4, 3:6-51, 4:49-72 central electrode extension tab 5’ is being shingle overlapped by at least two of the other extensions 5 (at two faces) to the left of the central extension).
Regarding claim 38, Cailley discloses the first electrode extension of claim 37, as shown above, and Cailley further discloses wherein said first electrode extension as taken together with the adjacent electrode extensions comprised in face-to-face shingle overlaps with said first electrode extension, comprise together a compactly assembled group of five face-to- face shingle-style overlapped electrode extensions facilitating energy supply to external circuit. (Fig. 1, 4, Abstract, 3:6-51, 4:49-72 where central electrode extension tab 5 is being shingle overlapped by at least two of the other extensions 5 (at two faces) to the left of the central extension and shingle overlaps at least two of the other extensions 5 (at two faces) to the right of the central extension forming a compactly assembled group of five face-to- face shingle-style overlapped electrode extensions facilitating energy supply to external circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Cailley et al. (US 3,761,314, hereinafter Cailley) in view of Miyahisa et al. (US 2005/0048365, hereinafter Miyahisa) and Kim et al. (KR 2019086626 wherein US 2019/0386351 is considered to be the English translation of the KR document)
Regarding claim 39, Cailley discloses the group of electrode extensions in face-to-face overlap of claim 38, as shown above, but Cailley does not specifically disclose that facilitating energy supply to external circuit comprises a circuit within a self-driving vehicle.  Miyahisa and Kim discloses that high discharge cylindrical batteries like the one in Cailley can be used to power/facilitate energy supply self-driving electric vehicles (Miyahisa para. 5, 10, 90 and Kim para. 49, 51, 63).  Therefore it would be obvious for one of ordinary skill in the art at the time of filing to have the group of electrode extensions .

Response to Arguments
Applicant’s arguments filed 11/18/2021 with respect to new claims 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previous claims 21-24 and 32-36 have been cancelled by the Applicant, therefore their rejections have been withdrawn.  New claims 37-39 have been rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729